                               UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF SOUTH CAROLINA
                                     FLORENCE DIVISION

JACKIE CHENELL FISHER,                     )            Civil Action No. 4:20-cv-03400-TER
                                           )
                    Plaintiff,             )
                                           )
       vs.                                 )
                                           )
Kilolo Kijakazi,                           )
Acting Commissioner of the Social Security )
Administration, 1                          )
                                           )
                    Defendant.             )


                                                  ORDER

        Upon consideration of Defendant’s Motion to Remand, consented to by Plaintiff’s counsel,

it is hereby ORDERED that this action is remanded to the Defendant for further administrative

proceedings.

        This remand is ordered pursuant to the fourth sentence of 42 U.S.C. § 405(g).




                                                            s/ Thomas E. Rogers, III
                                                            Honorable Thomas E. Rogers, III
                                                            United States Magistrate Judge

July 12, 2021
Florence, South Carolina




1
 Recently, Kilolo Kijakazi became the Acting Commissioner of Social Security. Pursuant to Fed. R. Civ. P. 25(d),
she is automatically substituted for Defendant Andrew Saul who was the Commissioner of Social Security when this
action was filed.
